EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Derek Fahey on 5/11/2022.
The application has been amended as follows: 
In claim 13, line 12, “the at least one blockchain” has been changed to --at least one blockchain--.
In claim 13, line 14, “at least one blockchain” has been changed to --the at least one blockchain--.
Allowable Subject Matter
Claims 2-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior are does not teach or suggest in combination with the other recited limitations: 
exchanging, with the transceiver of the first computing device, at least one message with the second computing device to obtain a first proof of interest from the second computing device, the first proof of interest being a signature signed under the first content mapping key and of first data at least including (i) the first content mapping key and (ii) a first public key of the first computing device; and storing, in a memory of the first computing device, the first proof of interest with a first plurality of proofs of interest, each proof of interest in the first plurality of proofs of interest being a signature signed under a respective content mapping key and of data at least including (i) the respective content mapping key and (ii) the first public key of the first computing device, associations between the respective content mapping key under which each proof of interest in the first plurality of proofs of interest is signed and at least one respective media content classifier being stored on the at least one blockchain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424